Citation Nr: 1746809	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  15-38 843A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for service-connected posttraumatic stress disorder (PTSD) with major depressive disorder (MDD) in excess of 30 percent prior to December 14, 2012 and 50 percent thereafter.

2.  Entitlement to an increased rating for service-connected sural nerve entrapment of the left lower extremity, in excess of 10 percent prior to December 14, 2012 and 20 percent thereafter.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to August 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which assigned an increased rating of 30 percent for service-connected PTSD and denied a rating in excess of 10 percent for left sural nerve entrapment.

In a January 2013 rating decision, the RO granted an increased rating for service-connected PTSD with MDD to 50 percent from December 14, 2012.  The decision also granted an increased rating for service-connected left sural nerve entrapment to 20 percent from December 14, 2012.  The Veteran has not expressed satisfaction with the increased disability ratings; these matters thus remain in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

In rating decisions dated March 2011 and January 2012, the RO assigned a temporary total rating for hospitalization for service-connected PTSD from February 17, 2011 to May 1, 2011.  In an August 2014 rating decision, the RO assigned a temporary total rating for hospitalization for service-connected PTSD from January 6, 2014 to April 1, 2014.  The Board's consideration of the claim for a higher rating excludes the time periods for which the temporary total ratings were in effect.

The Veteran was scheduled to appear for a hearing before a Veterans Law Judge; however, in August 2017, he withdrew his request for a hearing pursuant to 38 C.F.R. § 20.704(e).

During the course of the pending appeal, the Veteran described an inability to retain employment due, in part, to his service-connected PTSD with MDD.  See, e.g., the Report of General Information dated March 2012.  Thus, the question of entitlement to a TDIU is on appeal and will be addressed herein, as part and parcel of the increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's service-connected PTSD with MDD was manifested by occupational and social impairment, with deficiencies in most areas, but has not more nearly approximated total occupational and social impairment.

2.  Throughout the appeal period, the Veteran's service-connected left sural nerve entrapment resulted in symptoms that most nearly approximate moderate incomplete paralysis and did not more nearly approximate moderately severe incomplete paralysis.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for a disability rating of 70 percent, but no higher, for PTSD with MDD, are met from throughout the period on appeal. 38 U.S.C.A. §§ 1155, 5017 (West 2014); 38 C.F.R. §§ 4.3, 4.130, Diagnostic Code (DC) 9411 (2016).
2.  With reasonable doubt resolved in favor of the Veteran, the criteria for the assignment of a rating of 20 percent, but no higher, for left sural nerve entrapment have been met throughout the period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.71a Note 1, 4.124a, DCs 8599, 8520, 8620 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Increased rating claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, analysis in this decision has therefore been undertaken with consideration of the possibility that different ratings may be warranted for different time periods as to the pending claims.

In all cases, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr, at 308 (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The Board has considered all evidence of record as it bears on the issues before it.  See 38 U.S.C.A. § 7104(a) (West 2014) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case").  Although the Board has an obligation to provide reasons and bases supporting these decisions, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeal.


a. PTSD

PTSD is evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Under this formula, a 30 percent evaluation is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks, weekly or less often; chronic sleep impairment; and mild memory loss, such as forgetting names, directions, recent events.  Id.

A 50 percent evaluation is for assignment when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory, e.g., retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.  Id.

A 70 percent evaluation is contemplated for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411.

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation or name.  Id.

The GAF is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  As will be discussed below, the Veteran has been assigned GAF scores ranging from 45 to 55 as determined by VA treatment providers, as well as VA examiners.  These scores are indicative of moderate to severe impairment.  Scores ranging from 41 to 50 reflect serious symptoms, e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting, or any serious impairment in social, occupational, or school functioning, e.g., no friends, unable to keep a job.  A GAF score ranging from 51 to 60 reflect more moderate symptoms, e.g., flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social, occupational, or school functioning, e.g., few friends, conflicts with peers or co-workers.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

In this matter, the Veteran was granted service connection for PTSD in a November 2007 rating decision; a 10 percent rating was assigned effective October 24, 2006.  The Veteran did not disagree with the assigned rating and the decision became final.  In September 2010, the Veteran filed a claim of entitlement to an increased rating for PTSD.  A March 2011 rating decision increased the assigned rating for PTSD to 30 percent from September 20, 2010.  The Veteran disagreed with the assigned rating and this appeal followed.  As described above, in a January 2013 rating decision, the RO assigned an increased rating of 50 percent for PTSD with MDD from December 14, 2012.  For the following reasons, the Board finds that a rating of 70 percent is warranted under the schedular criteria throughout the appeal period.

The Veteran filed a claim of entitlement to an increased rating for PTSD in September 2010.  VA treatment records dated in September 2010 indicated that the Veteran was moderately depressed, but was talkative, cooperative, informative, and appeared motivated to be present.  The Veteran reported disturbing dreams, flashbacks, depression, and anxiety.  He also described daytime intrusive thoughts, which diminish the quality of his concentration.  The Veteran stated that his short term memory is impaired.  He endorsed increased irritability, social discomfort, occupational difficulties, hypervigilance in public, exaggerated startle response, apathetic view of the future, and emotional distance/detachment.  He denied suicidal and homicidal ideation.  VA treatment records dated in October 2010 noted the Veteran's close relationship with certain family members (especially, his sisters), and his combative relationship with other family members (in particular, his brother).  A November 2010 VA treatment record indicated that the Veteran had GAF scores of 45, 51, 53, 61, and 63 from October through November.

The Veteran was afforded a VA examination in January 2011 at which time he reported angry thoughts, constant nightmares, and difficulty with crowds.  He stated, "[m]y life is just unmanageable."  He indicated that he lashes out, and described a poor relationship with his brother.  The Veteran "is so emotionally agitated most of the time that he cannot date."  He endorsed intrusive thoughts, avoidance, and hypervigilance.  He denied feeling depressed more days than not for most of the day.  He last worked as a truck drive in 2007 and reports having been fired from the truck line due to his temper.  He reports being fired from a similar job in Michigan due to his temper.  The Veteran stated that he loses his temper over small things.  He was married from 1999 to 2006, and divorced due to his moods.  He reported a history of domestic violence, driving while intoxicated (DWI) violations, and public intoxication.  During the interview, he was casually dressed and exhibited good grooming and personal hygiene.  His speech and communication were normal, and his thought processes are intact.  He denied delusions and hallucinations.  He stated that he last felt suicidal in 2003 and 2004.  He fears that he will commit homicide.  He was well-oriented.  His concentration was fair.  His recent and remote memory was intact.  The examiner opined that the Veteran's "speech and communication and thought processes show no evidence of abnormalities that would be expected to interfere with either social or occupational functioning."  The examiner diagnosed the Veteran with PTSD and alcohol dependence in early partial remission, as well as cannabis abuse in early full remission.  The examiner assigned a GAF of 55.

VA treatment records dated in April 2011 noted the Veteran's report of intrusive thoughts, nightmares, hypervigilance, irritability, avoidance, anxiety, insomnia, anhedonia, and occasional bouts of depression.  The Veteran denied suicidal and homicidal ideation.

In a March 2012 Report of General Information, the Veteran stated that he cannot work because of his PTSD.

He was afforded another VA examination in December 2012 at which time the examiner confirmed continuing diagnoses of PTSD and MDD.  The Veteran reported that he experiences daily depressed mood, diminished interest/pleasure in activities, insomnia, fatigue/loss of energy, and poor concentration/indecisiveness.  The examiner stated that the Veteran's "alcohol abuse may aggravated [his] symptoms since it disrupts REM sleep, disinhibits temper outbursts, causes cognitive decline, decreases motivation and increases anhedonia."  The Veteran's affect is appropriate.  His thought processes were clear, logical, linear, coherent, and goal directed.  He is able to maintain minimal personal hygiene.  He is well-oriented.  The Veteran endorsed poor memory and cited losing his keys, forgetting to call people, and forgetting to do something he promised.  He has difficulty concentrating and experiences panic attacks.  He does not have obsessive or ritualistic behavior that interferes with routine activities.  He does not have impaired impulse control.  The Veteran exhibits a depressed mood; he is sleepy, irritable, and lacks motivation.  He denies delusions, hallucinations, and suicide attempts.  The Veteran denies current suicidal ideation, but admitted to suicidal thoughts in the past.  The examiner reported that the Veteran has "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation."  The Veteran endorsed avoidance, feelings of detachment or estrangement from others, difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, and hypervigilance.  The Veteran also reported depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

With respect to social functioning, the Veteran is divorced and lives alone.  He has five brothers and sisters, with whom he reportedly argues a lot.  The Veteran got into a physical altercation with his brother six to seven months ago.  He has four children and reported a good relationship with them, but they do not invite him for holidays.  He also stated that his children do not "come around."  He indicated that he cannot have a romantic relationship because he is too abrasive.  He attends church.  He stated that he has a couple of friends from Alcoholics Anonymous, and friends that he has met at VA.  He reported avoidant behaviors, and diminished interest/participation in activities.  As to occupational functioning, the Veteran is not employed.  He was a truck driver and diesel mechanic in 2005/2006, but could not do this job due to problems with the smell of oil and diesel.  He also stated that he missed too many days and exhibited a poor attitude due to depression.  A GAF of 55 was assigned.

VA treatment records dated in July 2013 noted that the Veteran reported he was previously hospitalized for suicidal ideation and depressed mood at age 38.  He has had numerous periods of residential treatment for substance abuse, as recent as the winter of 2011.  He exhibited normal speech, and mild anomia but he was able to express his ideas coherently.  His thought process is normal and coherent.  His memory is intact, and his insight and judgment are good.  His mood and affect were euthymic.  The treatment provider stated that the Veteran relates to others in "a timid-shrinking manner, self-references were effacing."  He exhibits avoidance and anxious-irritable moods.  The treatment provider indicated that the Veteran may present with mild risks for harm to self or others.  He continued, "[a]lthough [the Veteran] experienced suicidal ideation about three weeks ago involving the use of firearms, he reported having his brother secure his firearms."  VA treatment records dated later in July 2013 indicated that the Veteran was receiving treatment at the substance abuse domiciliary.

VA treatment records dated in February 2014 documented the Veteran's recent homicidal ideation.  He stated that he was "having fleeting thoughts/images to kill his ex-wife via a vague plan to 'walk up and shoot her' over the weekend."  VA treatment records dated in February 2014 and March 2014 noted that the Veteran suffered from severe depression.  In March 2014, the Veteran became agitated during a meeting with a health counselor.

Based on the above, the Board finds that the impact of the Veteran's PTSD symptoms on his social and industrial functioning is sufficient to approximate the degree of impairment contemplated by a 70 percent rating throughout the appeal period.  As detailed above, the record includes diagnoses of MDD and substance abuse disorder, in addition to the service-connected PTSD.  Initially, the Board notes that the Veteran's treatment history indicates that he suffers from alcohol dependence and cannabis dependence in addition to his service-connected PTSD.  See, e.g., the VA examination report dated January 2011.  It is now well-settled that the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability, in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  The medical evidence in the instant case does not differentiate between the symptomatology associated with the Veteran's PTSD with MDD and that resulting from his substance abuse.  Rather, the VA examiners reported that it is impossible to distinguish between said symptomatology.  Accordingly, for the purposes of this decision, the Board will attribute all of the Veteran's psychiatric symptoms to his service-connected PTSD with MDD.

Moreover, while the Veteran's GAF scores have generally reflected levels of moderate to severe impairment, neither GAF scores nor an examiner's characterization of the degree of the disability are dispositive of the legal questions involved in determining the appropriate rating for PTSD.

The symptomatology associated with the Veteran's service-connected PTSD, to include that indicated by the lay statements and treatment records, supports the assignment of a 70 percent rating because this disability has been shown to result in occupational and social impairment, with deficiencies in most areas, such as work, family relations, and mood, due to such symptoms as near-continuous depression; impaired impulse control, with periods of unprovoked irritability with outbursts of anger; and difficulty in adapting to stressful circumstances.  38 C.F.R. § 4.130, DC 9411.  Specifically, these symptoms have been endorsed by the Veteran, as corroborated by VA examiners and treatment providers.

In addition, as set forth above, suicidal ideation is one of the symptoms associated with a 70 percent disability rating.  Suicidal ideation involves a range from a passive wish not to awaken in the morning or a belief that others would be better off if the individual were dead, to transient but recurrent thoughts of committing suicide, to a specific plan.  Bankhead v. Shulkin, 29 Vet. App. 10 (2017).  The Court has held that the criteria for a 70 percent rating "indicates that the presence of suicidal ideation alone, that is, a veteran's thoughts of his or her own death or thoughts of engaging in suicide-related behavior, may cause occupational and social impairment with deficiencies in most areas."  Id. at 11.  Given the evidence that the Veteran's PTSD is manifested by episodic suicidal ideation, as well as the overall severity of the Veteran's psychological symptoms, the Board finds that the criteria for a 70 percent evaluation are met.

However, the symptoms have not more nearly approximated total occupational and social impairment at any point during the appeal period.  38 C.F.R. § 4.7 (2016).  Symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time and place; memory loss for names of close relatives, own occupation or name, have not been shown.  The evidence indicates that the Veteran experienced homicidal ideation, and has reported that he cannot work due to his PTSD symptoms.  Critically, the evidence does not show total occupational and social impairment due to PTSD.  He is shown to have friends, and to maintain relationships with his siblings and children.  Thus, neither the symptoms nor overall level of impairment meet the criteria for a 100 percent rating under the Rating Schedule, and a rating in excess of the 70 percent assigned herein is therefore not warranted for the Veteran's PTSD with MDD.

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected PTSD with MDD, the evidence shows no distinct periods of time during the appeal period, when the Veteran's service-connected PTSD with MDD varied to such an extent that a rating greater or less than 70 percent assigned herein would be warranted.  Hart, supra.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

b. Left sural nerve entrapment

The Veteran's left sural nerve entrapment is currently rated under 38 C.F.R. § 4.124a, DC 8599-8520 (paralysis of sciatic nerve).  See 38 C.F.R. § 4.27 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional diagnostic code is shown after the hyphen); see also (unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and "99").  The Board notes that when the particular service-connected disability is not listed in the rating schedule, it may be rated by analogy to a closely related disease in which not only the functions affected, but also the anatomical location and symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 4.27 (2016).  In this matter, the Veteran's left sural nerve entrapment has been show to impact his sciatic nerve; thus, rating by analogy to DC 8520 is appropriate.

Diseases affecting the nerves are rated on the basis of degree of paralysis, neuritis, or neuralgia under 38 C.F.R. § 4.124a.  Paralysis of the sciatic nerve, such as that caused by sciatica, is rated under DC 8520.  38 C.F.R. § 4.124a.  Under this diagnostic code, 10, 20, and 40 percent ratings are assigned when incomplete paralysis of the sciatic nerve is mild, moderate, or moderately severe.  38 C.F.R. § 4.124a, DC 8520.  A 60 percent rating is applicable if the incomplete paralysis is severe with marked muscle atrophy.  An 80 percent rating is available for complete paralysis evidence by the foot dangling and dropping, no possible active movement below the knee, and weakened or lost flexion of the knee.  Id.

The words "moderate" and "severe" are not defined in the VA Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2016).  The Board observes that "moderate" is generally defined as "of average or medium quality, amount, scope, range, etc."  See Webster's New World Dictionary, Third College Edition 871.  "Severe" is generally defined as "of a great degree: serious."  See Webster's Ninth New Collegiate Dictionary (1990) 1078.

The term "incomplete paralysis," with peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to the partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  See 38 C.F.R. § 4.124a, DCs 8510-8730 (2016).

In this matter, the Veteran was granted service connection for left sural nerve entrapment in a March 2004 rating decision; a 10 percent rating was assigned effective July 18, 2003.  He did not disagree with the assigned rating and the decision became final.  In September 2010, the Veteran filed a claim of entitlement to an increased rating for left sural nerve entrapment.  A March 2011 rating decision confirmed and continued the assigned 10 percent rating.  The Veteran disagreed with the assigned rating and this appeal followed.  As described above, in a January 2013 rating decision, the RO assigned an increased rating of 20 percent from December 14, 2012.

Initially, the Board notes that the Veteran is not eligible for an 80 percent rating under DC 8520 for his service-connected left sural nerve entrapment because there is no evidence of complete paralysis of the foot, nor has the Veteran so contended.

Accordingly, the Board's analysis of this claim will depend upon whether the Veteran's left sural nerve entrapment may be characterized as "mild," "moderate" or worse.  For reasons stated immediately below, the Board finds that the criteria for an increased disability rating of 20 percent, but no higher, have been met throughout the appeal period.

The Veteran filed a claim of entitlement to an increased rating for left sural nerve entrapment in September 2010.  He was afforded a VA neurological examination in December 2010, at which time he complained of increased tingling in the left foot, mostly along the lateral aspect in the distribution of the sural nerve.  He reported difficulty balancing on the left leg; however, he denied problems with balance when standing on both legs.  The Veteran stated that prolonged standing and walking cause increased numbness in the left foot.  His pain in the distribution of the sural nerve is at 3-4/10 in severity increasing to 9-10/10.  Pain occurs along the lateral aspect of the lower calf, as well as into the left lateral foot.  He does not take medication to treat his nerve pain.  His activities of daily living are not significantly affected, but he does have some difficulty getting dressed.  He is able to walk 100 yards before needing to rest the left foot due to numbness and pain.  He is able to stand 30 to 40 minutes without needing to rest.  He has occasional flare-ups that are activity-dependent; the flare-ups cause the Veteran to stop his activities and rest his leg for a few minutes.  He denied periods of incapacitation or bedrest.  Upon physical examination, the Veteran exhibited decreased sensation to dull and sharp in a portion of the sural nerve distribution along the lateral foot.  He also has decreased sharp and dull sensation to the posterolateral left ankle.  Sensation was intact to sharp and dull to the plantar lateral aspect of the left foot, as well as the anterolateral aspect of the ankle.  Sensation was intact in the toes of the left foot.  There was no swelling, tenderness to palpation, erythema, or atrophy.  There was no impact on the distal joint.  The examiner confirmed a diagnosis of entrapment neuropathy of the left sural nerve.

The Veteran was afforded another VA examination as to his left sural nerve entrapment neuropathy in December 2012.  He denied constant pain, but endorsed intermittent pain.  The examiner indicated that the Veteran has moderate paresthesia and/or dysesthesias, as well as moderate numbness.  He did not exhibit muscle atrophy of the left lower extremity.  Deep tendon reflexes were 1+ at the left knee and 0 at the left ankle.  Sensory examination was decreased throughout the left lower extremity.  He did have loss of hair on the toes of the left foot.  His gait was normal; he did not utilize an assistive device for ambulation.  The examiner concluded that the Veteran had moderate incomplete paralysis of the sciatic nerve.  The Veteran reported pain, numbness, and paresthesias in the lateral left ankle and lateral left foot in the distribution of the sural nerve.  The examiner stated that the Veteran's left sural nerve entrapment did impact his ability to work.  Specifically, the "[p]ain in lateral left foot can be severe occasionally, limiting walking and balancing."

Based on the evidence of record, the most pertinent of which is discussed above, the Board finds that the evidence of record more closely approximates moderate incomplete paralysis of the sciatic nerve in the left lower extremity throughout the rating period on appeal.  38 C.F.R. § 4.7.  In this regard, the evidence demonstrates that the symptomatology associated with the Veteran's left sural nerve entrapment is characterized by pain, numbness, and sensory impairment.  There is no evidence of functional impairment such as muscle wasting, atrophy, weakness, or tremors in his left lower extremity.  As described above, the December 2012 VA examiner specifically concluded that the Veteran has moderate incomplete paralysis of the left lower extremity.  The findings of the December 2010 VA examiner were largely consistent with those reported by the December 2012 VA examiner; specifically, the Veteran's decreased sensation, numbness, and intermittent pain in the left lower extremity along the distribution of the sural nerve.  In light of the foregoing, the Board concludes that the Veteran's left sural nerve entrapment more closely approximates a 20 percent disability rating throughout the appeal period.

The Board also finds that the evidence does not more nearly approximate moderately severe or severe incomplete paralysis of the left lower extremity, and the evidence was not approximately evenly balanced on this point at any time during the appeal period.  The degree of incomplete paralysis in the right leg indicated by both the evidence and the VA examiners' characterization of it as no more than moderate.  While there were abnormal findings of decreased sensory perception, as well as numbness, the Veteran's function of his left lower extremity did not show any muscular atrophy or impaired deep tendon reflexes, and muscle strength testing was normal.

In this regard, VA's Adjudication Procedures Manual (M21-1MR) instructed rating specialists to determine the severity of a peripheral nerve condition using the following guidance.  Degree of Incomplete Paralysis Description:  Mild - subjective Symptoms or diminished sensation; Moderate - absence of sensation confirmed by objective findings; Severe - more than sensory findings are demonstrated, such as atrophy, weakness, and diminished reflexes.  M21-1MR, pt. III, subpt. iv, ch. 4, § G(4)(b).  The current version of VA's Adjudication Manual gives the following guidance on cases where a peripheral nerve disability is only manifested by sensory impairment:  "To make a choice between mild and moderate, consider the evidence of record and the following guidelines:  The mild level of evaluation would be more reasonably assigned when sensory symptoms are recurrent but not continuous assigned a lower medical grade reflecting less impairment and/or affecting a smaller area in the nerve distribution.  Reserve the moderate level of evaluation for the most significant and disabling cases of sensory-only involvement.  These are cases where the sensory symptoms are continuous assigned a higher medical grade reflecting greater impairment and/or affecting a larger area in the nerve distribution.  Important:  This provision does not mean that if there is any impairment that is non-sensory (or involves a non-sensory component) such as a reflex abnormality, weakness or muscle atrophy, the disability must be evaluated as greater than moderate.  Significant and widespread sensory impairment may potentially indicate the same or even more disability than a case involving a minimally reduced or increased reflex or minimally reduced strength."  VA Adjudication Procedures Manual, III.iv.4.G.4.b (October 25, 2016) (emphasis in original).  The Board's decision is consistent with these guidelines.  Although the December 2012 VA examination report indicated that the Veteran had decreased deep tendon reflexes in the left lower extremity, the evidence does not reflect that there has been atrophy, weakness, or significantly impaired function.  As such, it cannot be said that the nature and severity of the abnormalities more nearly approximated moderately severe incomplete paralysis in the left lower extremity, or that the evidence is in relative equipoise on this point.

As the service-connected left sural nerve entrapment results in symptoms that most nearly approximate moderate incomplete paralysis and do not more nearly approximate moderately severe incomplete paralysis, a rating of 20 percent, but no higher, is warranted throughout the appeal period.  The benefit of the doubt doctrine has been resolved in favor of the Veteran with regard to the higher rating assigned and is otherwise inapplicable because the preponderance of the evidence is against any higher rating.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette, supra.


ORDER

A 70 percent disability rating for service-connected PTSD is granted throughout the appeal period, subject to the laws and regulations governing the payment of monetary benefits.

A 20 percent disability rating for service-connected left sural nerve entrapment is granted throughout the appeal period, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

As described in the Introduction, the Veteran has raised a claim for TDIU based primarily upon his service-connected PTSD with MDD.  See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).  After having carefully considered the Veteran's TDIU claim, and for reasons expressed immediately below, the Board finds that the Veteran's claim must be remanded for additional development.

As was discussed above, in this decision the Board has increased the disability rating assigned to the Veteran's service-connected PTSD with MDD to 70 percent throughout the appeal period.  The Board also increased the disability rating assigned to the Veteran's service-connected left sural nerve entrapment to 20 percent throughout the appeal period.  Clearly, the AOJ has not had the opportunity to consider the Veteran's TDIU claim in light of the Board's determinations.  Accordingly, the issue of TDIU must be remanded in order for the AOJ to readjudicate the Veteran's TDIU claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the case is REMANDED for the following action:

After completing any additional development considered pertinent, readjudicate the Veteran's claim of entitlement to a TDIU.  If the benefit sought on appeal remains denied, VBA should provide the Veteran with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


